

EXHIBIT 10.2
 


THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT"), AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS (A) THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE ACT, AND APPLICABLE STATE SECURITIES LAWS, COVERING ANY SUCH TRANSACTION
INVOLVING SAID SECURITIES, (B) THE COMPANY RECEIVES AN OPINION OF LEGAL COUNSEL
FOR THE HOLDER OF THESE SECURITIES SATISFACTORY TO THE COMPANY STATING THAT SUCH
TRANSACTION IS EXEMPT FROM REGISTRATION, OR (C) THE COMPANY OTHERWISE SATISFIES
ITSELF THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION.
 
THIS NOTE IS RESTRICTED BY THE TERMS OF, AND IS SUBJECT TO RESTRICTIONS ON
TRANSFER AND RIGHTS OF SALE AS PROVIDED IN A NOTE PURCHASE AGREEMENT BETWEEN THE
COMPANY AND THE HOLDER HEREOF, OR ITS SUCCESSOR, A COPY OF WHICH IS AVAILABLE
FROM THE COMPANY.
 
 
POSITRON CORPORATION
 
SECURED CONVERTIBLE PROMISSORY NOTE

 

$400,000.00
 Houston, Texas
 
 June 27, 2005

 
POSITRON CORPORATION, a Texas corporation (the "Company"), the principal office
of which is located at 1304 Langham Creek Drive, #300, Houston, Texas 77084, for
value received hereby promises to pay to Solaris Opportunity Fund, L.P., located
at 700 Commerce Drive, Oak Brook, Illinois 60523, or its registered assigns (the
"Holder"), the sum of Four Hundred Thousand Dollars ($400,000), or such lesser
amount as shall then equal the outstanding principal amount hereof on the terms
and conditions set forth hereinafter. The principal hereof and any unpaid
accrued interest hereon, as set forth below, shall be due and payable on the
earlier to occur of (i) March 6, 2007 (the "Maturity Date") or (ii) when
declared due and payable by the Holder upon the occurrence of an Event of
Default (as defined below). Commencing on the Maturity Date, all principal and
accrued interest hereunder shall be payable upon demand. Payment for all amounts
due hereunder shall be made by mail to the registered address of the Holder. All
numbers expressed herein as "$" or "dollars" are in United States dollars.
 
The following is a statement of the rights of the Holder of this Note and the
conditions to which this Note is subject, and to which the Holder hereof, by the
acceptance of this Note, agrees:
 
1.   Definitions. Except as otherwise defined herein, each capitalized term used
herein shall have the meaning assigned to it in the Note Purchase Agreement
dated as of June 20, 2005 (the "Purchase Agreement"). As used in this Note, the
following terms, unless the context otherwise requires, have the following
meanings:
 

--------------------------------------------------------------------------------


 
(a)   "Business Day" shall mean a day other than Saturday, Sunday or a public
holiday under the laws of the State of Texas.
 
(b)   "Company" includes any corporation that shall succeed to or assume the
obligations of the Company under this Note.
 
(c)   "Holder," when the context refers to a holder of this Note, shall mean any
person who shall at the time be the registered holder of this Note.
 
(d)   "Operating Cash Flow" shall mean the sum of net income, depreciation,
change in accruals and change in accounts payable, minus change in accounts
receivable, minus change in inventories.
 
2.   Interest. Simple interest shall accrue at the rate of ten percent (10%) per
annum on the principal of this Note outstanding during the period beginning May
31, 2005 and ending on the date that the principal amount of this Note is
repaid. Interest shall be calculated on the basis of a 365-day year for the
actual number of days elapsed. Accrued interest shall be payable in cash
annually on the anniversary date of this note; provided however, that in the
event the accrued interest on this Note together with the aggregate accrued
interest on all other outstanding notes, including without limitation the notes
issued pursuant to the Purchase Agreement (such notes collectively being
hereinafter referred to as the "Investor Notes"), exceeds 50% of the Company’s
Operating Cash Flow during the twelve month period ending on the last completed
calendar quarter which preceded the interest payment date by at least 60 days
("50% of cash flow"), at the Company's option, the accrued interest shall be
payable (i) in cash in an amount equal to the product of (x) accrued interest
and (y) a fraction, with (A) the numerator of such fraction equal to unpaid
principal on the Note and (B) the denominator of such fraction equal to unpaid
principal owing under the Investor Notes, up to an aggregate amount equal to 50%
of cash flow, and (ii) by issuance to Holder of a new note identical in form to
this Note and in an amount equal to the accrued interest not otherwise paid in
cash. In the event that a payment date falls on a non-Business Day, payment
shall be made on the next Business Day, while taking into account such extra
days in calculating the accrued interest. In the event of an earlier conversion,
acceleration or payment of the Note, interest shall be payable in cash on such
date.
 
3.   Events of Default. If any of the events specified in this Section 3 shall
occur (herein individually referred to as an "Event of Default"), the Holder of
the Note may, so long as such condition exists, declare the entire principal and
unpaid accrued interest hereon immediately due and payable, by notice in writing
to the Company:
 
(a)   The Company shall default in the payment of any part of the principal or
accrued and unpaid interest on this Note after it shall become due and payable,
whether at maturity or at a date fixed for prepayment or by acceleration or
otherwise; or
 
(b)   The institution by the Company of proceedings to be adjudicated as
bankrupt or insolvent, or the consent by it to institution of bankruptcy or
insolvency proceedings against it or the filing by it of a petition or answer or
consent seeking reorganization or release under the federal Bankruptcy Act, or
any other applicable federal or state law, or the consent by it to the filing of
any such petition or the appointment of a receiver, liquidator, assignee,
trustee or other similar official of the Company, or of any substantial part of
its property, or the making by it of an assignment for the benefit of creditors,
or the taking of corporate action by the Company in furtherance of any such
action; or
 
-2-

--------------------------------------------------------------------------------


 
(c)   If, within sixty (60) days after the commencement of an action against the
Company, without the consent or acquiescence of the Company (and service of
process in connection therewith on the Company) seeking any bankruptcy,
insolvency, reorganization, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, such action shall not have been
resolved in favor of the Company or all orders or proceedings thereunder
affecting the operations or the business of the Company stayed, or if the stay
of any such order or proceeding shall thereafter be set aside, or if, within
sixty (60) days after the appointment without the consent or acquiescence of the
Company of any trustee, receiver or liquidator of the Company or of all or any
substantial part of the properties of the Company, such appointment shall not
have been vacated; or
 
(d)   Any material breach by the Company of any representation, warranty or
covenant contained in the Purchase Agreement or this Note.
 
(e)   As of January 1, 2006, the Company shall not have obtained stockholder
approval to amend its Articles of Incorporation to increase the number of shares
of its authorized Common Stock to account for the conversion of Series F
Preferred Stock issuable upon conversion of this Note.
 
In the case of an Event of Default pursuant to (b) or (c) above, all amounts
shall automatically, without notice, become immediately due and payable and
collectible by Holder pursuant to applicable law.
 
4.   Conversion.
 
4.1   Conversion. The principal amount of this Note, or any portion thereof may
be converted by the Holder at any time prior to Maturity into the number of
fully paid shares of the Company's Series F Preferred Stock as is determined by
dividing the unpaid principal under the Note by the Conversion Price (as
hereinafter defined) in effect at the time of conversion. Accrued but unpaid
interest shall be payable in cash at the time of conversion.
 
4.2   Conversion Price. The Conversion Price (the "Conversion Price") applicable
per share of Series F Preferred Stock shall initially be equal to $1.00, subject
to adjustment from time to time in accordance with Section 4.3 below.
 
4.3   Adjustments to the Conversion Price. The Conversion Price shall be subject
to adjustment from time to time as follows:
 
4.3.1   Adjustment Upon Stock Dividends, Subdivisions or Splits. If, at any
time, the number of shares of Series F Preferred Stock outstanding is increased
by a stock dividend payable in shares of Series F Preferred Stock or by a
subdivision or split-up of shares of Series F Preferred Stock, then, following
the record date for the determination of holders of Series E Preferred Stock
entitled to receive such stock dividend, or to be affected by such subdivision
or split-up, the Conversion Price shall be appropriately decreased so that the
number of shares of Series F Preferred Stock issuable on conversion of Note
shall be increased in proportion to such increase in outstanding shares.
 
-3-

--------------------------------------------------------------------------------


 
4.3.2   Adjustment Upon Combinations. If, at any time, the number of shares of
Series F Preferred Stock outstanding is decreased by a combination of the
outstanding shares of Series F Preferred Stock into a smaller number of shares
of Series F Preferred Stock, then, following the record date to determine shares
affected by such combination, the Conversion Price shall be appropriately
increased so that the number of shares of Series F Preferred Stock issuable on
conversion of the Note shall be decreased in proportion to such decrease in
outstanding shares.
 
4.3.3   Adjustment Upon Reclassifications, Reorganizations, Consolidations or
Mergers. If, at any time when the Note is issued and outstanding, there shall be
any merger, consolidation, share exchange, recapitalization, reorganization,
business combination, or other similar event, as a result of which shares of
Series F Preferred Stock shall be changed into the same or a different number of
shares of another class or classes of stock or securities of the Company or
another entity, or in case of any sale or conveyance of all or substantially all
of the assets of the Company then the Holder shall thereafter have the right to
receive upon conversion of the Note, upon the basis and upon the terms and
conditions specified herein and in lieu of the shares of Series F Preferred
Stock immediately theretofore issuable upon conversion, such stock, securities,
cash or other assets which the Holder of would have been entitled to receive in
such transaction had the Note been converted in full immediately prior to such
transaction (without regard to any limitations on conversion contained herein),
and in any such case appropriate provisions shall be made with respect to the
rights and interests of the Holder to the end that the provisions hereof
(including, without limitation, provisions for adjustment of the applicable
Conversion Price and of the number of shares of Series F Preferred Stock
issuable upon conversion of the Note) shall thereafter be applicable, as nearly
as may be practicable in relation to any securities or assets thereafter
deliverable upon the conversion of the Note. The above provisions shall
similarly apply to successive mergers, consolidations, share exchanges,
recapitalizations, reorganizations, business combinations or other similar
events or sales of assets.
 
4.3.4   Deferral in Certain Circumstances. In any case in which the provisions
of this Section 4.3 shall require that an adjustment shall become effective
immediately after a record date of an event, the Company may defer until the
occurrence of such event issuing to the Holder of the Note, converted after such
record date and before the occurrence of such event, the shares of capital stock
issuable upon such conversion by reason of the adjustment required by such event
and issuing to such Holder only the shares of capital stock issuable upon such
conversion before giving effect to such adjustments; provided, however, that the
Company shall deliver to such Holder an appropriate instrument or due bills
evidencing such holder's right to receive such additional shares.
 
4.3.5   Notice of Adjustment of Conversion Price. Whenever the Conversion Price
is adjusted as herein provided: (i) the Company shall compute the adjusted
Conversion Price in accordance with this Section 4.3 and shall prepare a
certificate signed by the Chief Financial Officer of the Company setting forth
the adjusted Conversion Price and showing in reasonable detail the facts upon
which such adjustment is based, and such certificate shall forthwith be filed at
each office or agency maintained for such purpose of conversion of the Note; and
(ii) a notice stating that the Conversion Price has been adjusted and setting
forth the adjusted Conversion Price shall forthwith be prepared by the Company,
and as soon as practicable after it is prepared, such notice shall be mailed by
the Company at its expense to the Holder at the Holder's last addresses as it
shall appear in the Company's records.
 
-4-

--------------------------------------------------------------------------------


 
4.4   Conversion Procedure.
 
4.4.1   Notice of Conversion. In order to convert this Note (in whole or in
part) into full shares of Series F Preferred Stock, the Holder shall surrender
the Note, duly endorsed, by either overnight courier or by hand, to the
principal office of the Company, and shall give written notice (the "Conversion
Notice") by facsimile (with the original of such notice forwarded with the
foregoing courier) to the Company at such office that the Company elects to
convert the amount specified therein, which such notice and election shall be
irrevocable by the Holder; provided however, that the Company shall not be
obligated to issue certificates evidencing the shares of the Series F Preferred
Stock issuable upon such conversion unless either the Note evidencing the
principal amount is delivered to the Company as provided above, or the Holder
notifies the Company that such Note(s) have been lost, stolen or destroyed and
promptly executes an agreement reasonably satisfactory to the Company to
indemnify the Company from any loss incurred by its connection with such
Note(s).
 
4.4.2   Delivery of Stock Certificates. Upon receipt of such Conversion Notice,
the Company shall immediately verify the Holder's calculation of the conversion
rate and shall use its best efforts to cause its transfer agent to issue and
deliver as promptly as practical to the Company of such Note(s), or after
receipt of such agreement and indemnification, to such Holder of Note(s) at the
address of the Holder, or to its designee, a certificate or certificates for the
number of shares of Series F Preferred Stock to which the Holder shall be
entitled, together with a Note or Notes for the principal amount of Notes not
submitted for conversion. The issuance of such certificates upon conversion of
this Note shall be made without charge to the Holder of this Note for any
issuance tax in respect thereof or other cost incurred by the Company in
connection with such conversion and the related issuance of the Series F
Preferred Stock. Upon the conversion of this Note, the Company shall take all
such actions as are necessary in order to insure that the Series F Preferred
Stock issuable with respect to such conversion shall be validly issued and fully
paid.
 
4.4.3   Effect of Conversion. The date on which the Conversion Notice is given
shall be deemed to be the date the Company received by facsimile the Conversion
Notice, and the person or persons entitled to receive the shares of Series F
Preferred Stock issuable upon such conversion shall be treated for all purposes
as the record holder or holders of such shares of Series F Preferred Stock on
such date. No fractional shares of Series F Preferred Stock shall be issued upon
conversion of this Note. In lieu of the Company issuing any fractional shares to
the Holder upon the conversion of this Note, the Company shall pay to the Holder
the amount of outstanding principal that is not converted because its conversion
would require fractional shares, such payment to be in the form as provided
below. Upon conversion of this Note, the Company shall be forever released from
all of its obligations and liabilities under this Note, except that the Company
shall be obligated to pay the Holder, within ten (10) days after the date of
such conversion, any interest accrued and unpaid or unconverted to and including
the date of such conversion, and no more.
 
-5-

--------------------------------------------------------------------------------


 
4.5   Notices of Record Date, etc. In the event of:
 
4.5.1   Any taking by the Company of a record of the holders of any class of
securities of the Company for the purpose of determining the holders thereof who
are entitled to receive any dividend (other than a cash dividend payable out of
earned surplus at the same rate as that of the last such cash dividend
theretofore paid) or other distribution, or any right to subscribe for, purchase
or otherwise acquire any shares of stock of any class or any other securities or
property, or to receive any other right; or
 
4.5.2   Any capital reorganization of the Company, any reclassification or
recapitalization of the capital stock of the Company or any transfer of all or
substantially all of the assets of the Company to any other person or any
consolidation or merger involving the Company; or
 
4.5.3   Any voluntary or involuntary dissolution, liquidation or winding-up of
the Company,
 
the Company will mail to the holder of this Note at least five (5) days prior to
the earliest date specified therein, a notice specifying:
 
4.5.3.1   The date on which any such record is to be taken for the purpose of
such dividend, distribution or right, and the amount and character of such
dividend, distribution or right; and
 
4.5.3.2   The date on which any such reorganization, reclassification, transfer,
consolidation, merger, dissolution, liquidation or winding-up is expected to
become effective and the record date for determining shareholders entitled to
vote thereon.
 
4.6   Notice of Prepayment. The Company shall mail to the holder of this Note at
least sixty (60) days prior to repayment of any principal due hereunder.
 
4.7   Reservation of Stock Issuable Upon Conversion. The Company shall, prior to
conversion of this Note into Series F Preferred Stock, reserve and keep
available out of its authorized but unissued shares of Series F Preferred Stock
solely for the purpose of effecting the conversion of the Note such number of
its shares of Series F Preferred Stock as shall from time to time be sufficient
to effect the conversion of the Note. The Company shall at all times reserve and
keep available out of its authorized but unissued Common Stock, such number of
its duly authorized Common Stock as shall be sufficient to effect the conversion
of the Series F Preferred Stock into Common Stock in accordance with its
Articles. If at any relevant time the number of authorized but unissued shares
of Series F Preferred Stock (and shares of Common Stock for issuance on
conversion of such Series F Preferred Stock) shall not be sufficient to effect
the conversion of the entire outstanding principal amount of this Note, in
addition to such other remedies as shall be available to the holder of this
Note, the Company will use its reasonable efforts to forthwith take such
corporate action as may be necessary to increase its authorized but unissued
shares of Series F Preferred Stock (and shares of its Common Stock for issuance
on conversion of such Series E Preferred Stock) to such number of shares as
shall be sufficient for such purposes.
 
-6-

--------------------------------------------------------------------------------


 
5.   Assignment. Subject to the restrictions on transfer described in Section 8
below, the rights and obligations of the Company and the Holder of this Note
shall be binding upon and benefit the successors, assigns, heirs, administrators
and transferees of the parties.
 
6.   Waiver and Amendment. Any provision of this Note may be amended, waived or
modified (either generally or in a particular instance, either retroactively or
prospectively, and either for a specified period of time or indefinitely), upon
the written consent of the Company and of the Holder.
 
7.   Waiver of Notice. The Company hereby waives notice, presentment, demand,
protest and notice of dishonor.
 
8.   Transfer of this Note or Securities Issuable on Conversion Hereof. Transfer
of this Note or the Series F Preferred Stock and Common Stock issuable upon
conversion thereof shall only be made in accordance with Section 4.7 and 4.8 of
the Purchase Agreement. All transferees of this Note agree to be bound by the
obligations set forth under Sections 1.6, 1.7 and Section 4 (and related
definitions) of the Purchase Agreement, which Sections are incorporate herein by
reference. In connection with any such transfer, such transferee shall sign an
acknowledgment stating that it will become bound by the terms of such sections
Purchase Agreement. Holder understands and agrees that each certificate held by
Holder representing Series F Preferred Stock and Common Stock issuable upon
conversion of this Note, or any other securities issued in respect of this Note
issuable upon conversion thereof upon any stock split, stock dividend,
recapitalization, merger, consolidation or similar event, shall bear the
following legend (in addition to any legend required under applicable federal or
state securities laws):
 
"THE SHARES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED BY THE TERMS OF, AND
ARE SUBJECT TO RESTRICTIONS ON TRANSFER AND RIGHTS OF SALE AS PROVIDED IN A NOTE
PURCHASE AGREEMENT BETWEEN THE COMPANY AND THE HOLDER HEREOF, OR ITS SUCCESSOR,
A COPY OF WHICH IS AVAILABLE FROM THE COMPANY."
 
9.   Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered or if sent by nationally recognized courier service or
mailed by registered or certified mail, postage prepaid, to the respective
addresses of the parties as set forth herein or if sent by facsimile to the
respective facsimile numbers of the parties set forth herein. Any party hereto
may by notice so given change its address for future notice hereunder. Notice
shall conclusively be deemed to have been given and received when personally
delivered or three (3) Business Days after deposited in the mail or one Business
Day after sent by courier or upon confirmation of facsimile delivery in the
manner set forth above.
 
-7-

--------------------------------------------------------------------------------


 
10.   Loss, Theft or Destruction of Note. Upon receipt by the Company of
evidence reasonably satisfactory to it of the loss, theft or destruction of this
Note and of indemnity or security reasonably satisfactory to it, the Company
will make and deliver a new Note which shall carry the same rights to interest
(unpaid and to accrue) carried by this Note, stating that such Note is issued in
replacement of this Note, making reference to the original date of issuance of
this Note, (and any successors hereto) and dated as of such cancellation, in
lieu of this Note.
 
11.   Usury Disclosure. Regardless of any provision contained in this Note, it
is expressly stipulated and agreed that the intent of the Holder and the Company
is to comply at all times with all usury and other laws relating to this Note.
If the laws of the State of Texas would now or hereafter render usurious, or are
revised, repealed or judicially interpreted as to render usurious, the
indebtedness evidenced by this Note, or if any prepayment by the Company results
in the Company's having paid any interest in excess of that permitted by law,
then it is the Holder's and the Company's express intent that all excess amounts
theretofore collected by the Holder be credited to the principal balance of this
Note (or, if this Note has been paid in full, refunded to the Company), and the
provisions of this Note immediately be deemed reformed the amounts therefor
collectible hereunder reduced, without the necessity of execution of any new
document, so as to comply with the then applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder.
 
12.   No Shareholder Rights. Nothing contained in this Note shall be construed
as conferring upon the Holder or any other person the right to vote or to
consent or to receive notice as a shareholder in respect of meetings of
shareholders for the election of directors of the Company or any other matters
or any rights whatsoever as a shareholder of the Company.
 
13.   Impairment of Rights. The Company shall not amend or otherwise modify the
terms of the Series F Preferred Stock without the written consent of the Holder.
 
14.   Security. This Note is secured pursuant to the terms of the Security
Agreement.
 
15.   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, excluding that body of law
relating to conflict of laws.
 
16.   Heading; References. All headings used herein are used for convenience
only and shall not be used to construe or interpret this Note. Except as
otherwise indicated, all references herein to Sections refer to Sections hereof.
 
[Remainder of page intentionally left blank]

-8-

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the date
first set forth above.



      COMPANY:  POSITRON CORPORATION, a Texas corporation  
   
   
    By:      

--------------------------------------------------------------------------------

Gary H. Brooks, President  
Address:   1304 Langham Creek Drive, #300
        Houston, Texas 77084
        Facsimile: 281-492-2961


 
-9-

--------------------------------------------------------------------------------




NOTICE OF CONVERSION
(To Be Signed Only Upon Conversion of Note)






TO POSITRON CORPORATION
 
The undersigned, the holder of the foregoing Note, hereby surrenders such Note
for conversion into ___ shares of Series F Preferred Stock of POSITRON
CORPORATION, to the extent of ________________________ dollars ($____________)
unpaid principal amount of such Note, and requests that the certificates for
such shares be issued in the name of, and delivered to,
_________________________________________, whose address is
__________________________________________________.
 
Dated: ________________________.



           
   
   
          

--------------------------------------------------------------------------------

(Signature must conform in all respects to name of
holder as specified on the face of the Note)
      Address  ____________________________________________          
 ____________________________________________  
     ____________________________________________




 

--------------------------------------------------------------------------------


 